Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a sales associate for a retail watch store for approximately six months. She was dissatisfied with numerous aspects of her job and resigned after she was transferred from a floor selling expensive watches to another floor selling less expensive ones. She subsequently applied for unemployment insurance benefits and the Unemployment Insurance Appeal Board disqualified her from receiving them on the basis *1121that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. An employee’s general dissatisfaction with the conditions of a job (see Matter of Scirri [Commissioner of Labor], 42 AD3d 806, 806 [2007]; Matter of Murray [Team Jo-Ann, Inc.—Commissioner of Labor], 41 AD3d 1023, 1023 [2007]) or unhappiness with a particular work assignment (see Matter of Singh [Commissioner of Labor], 28 AD3d 1054, 1055 [2006], Iv denied 7 NY3d 708 [2006]; Matter of Youngblood [Commissioner of Labor], 10 AD3d 797, 798 [2004]) have been held not to constitute good cause for leaving employment. Moreover, the Board has found that where an employee failed to communicate specific concerns regarding work conditions and compensation to the employer prior to resigning, the employee neglected to take reasonable steps to protect his or her employment (see Matter of Kogut [Witmer—Commissioner of Labor], 255 AD2d 679, 680 [1998]; Matter of Gatza [Sweeney], 247 AD2d 747 [1998]). In the case at hand, claimant admittedly left her position because she was unhappy with many of the employer’s practices and did not advise the employer of her concerns prior to leaving. In view of this, we find that substantial evidence supports the Board’s decision that claimant’s employment ended under disqualifying circumstances.
Cardona, P.J., Peters, Rose, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.